Citation Nr: 1518889	
Decision Date: 05/01/15    Archive Date: 05/13/15

DOCKET NO.  12-11 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for squamous cell carcinoma of the base of the tongue and an unspecified malignant neoplasm of the lymph nodes of the head, face, and neck, to include as due to herbicide exposure.


REPRESENTATION

Veteran represented by:  Stephen S. Pennington, Attorney


ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to December 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Board previously considered this issue in November 2013, at which time it remanded to obtain outstanding VA treatment records and a VA medical opinion.

The claims file is now entirely contained in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).

The Agency of Original Jurisdiction (AOJ) last adjudicated the issue on appeal in a March 2014 Supplemental Statement of the Case.  Days after that last final adjudication, in March 2014, VA received new evidence, consisting of private treatment records dated August and September 2013 from the Halifax Health facility.  The new evidence was accompanied by a waiver of initial AOJ review.  As such, it is not necessary to remand for a new Supplemental Statement of the Case.  

Additionally, in September 2014, VA received a VA form 21-22a from the Veteran newly appointed representative.  That same month, the representative requested a copy of the Veteran's claims file, which the Board provided in February 2014.  As such, the Board accepts the Veteran's request for a change in representation.


FINDINGS OF FACT

The Veteran's squamous cell carcinoma of the base of the tongue is not on the list of presumptive conditions associated with exposure to Agent Orange or other herbicides; the weight of the evidence shows that it first manifested, and was diagnosed, many years after service; and the weight of the evidence is against a finding that it is related to service, to include herbicide exposure.



CONCLUSION OF LAW

The criteria to establish service connection for squamous cell carcinoma of the base of the tongue and an unspecified malignant neoplasm of the lymph nodes of the head, face, and neck, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.313 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veteran was provided full notice with regard to his service connection claim for squamous cell carcinoma of the base of the tongue in September 2008, prior to the initial adjudication.  

Concerning the duty to assist, all identified, available medical records have been obtained.  In November 2013, the Board remanded to obtain outstanding VA treatment records.  Such records have been associated with the claims file.

Shortly before filing his June 2008 claim of service connection, the Veteran underwent a VA Agent Orange examination, which noted his squamous cell carcinoma.  See VA treatment records received May 2009 for June 2008 VA examination.  The examination, however, did not address the relationship, if any, between the Veteran's active service, including his presumed herbicide exposure, and his cancer.  As such, in November 2013, the Board remanded for a VA medical opinion on this matter.  A VA medical opinion was provided in December 2013.  There is no argument or indication that this opinion is inadequate.

VA has satisfied its duties to inform and assist for this claim, at least insofar as any error committed were not harmful to the essential fairness of the proceedings.  The AOJ fully complied with the remand directives, and no further remand is needed.  There is no additional notice or assistance that would be reasonably likely to aid in substantiating the claim, and there will be no prejudice by a decision.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326; see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004); Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

II.  Analysis

Service connection will be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To establish entitlement to service connection, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).

When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

VA treatment records show that the Veteran was diagnosed with squamous cell carcinoma of the base of the tongue and metastatic squamous carcinoma of a lymph node of the right neck.  See February 2007 radiology report.  He then underwent surgery with resection of the base of the tongue tumor and lymph node dissection, followed by chemotherapy and radiation therapy.  See October 2008 oncology note.  

The Veteran contends that his base of the tongue cancer is related to herbicide exposure in Vietnam.  See, e.g., November 2009 notice of disagreement.  

VA regulations provide that, if a veteran served in the Republic of Vietnam during the period from January 9, 1962, to May 7, 1975, he or she will be presumed to have been exposed to herbicides (Agent Orange) during such service.  Further, certain listed diseases will be presumed service-connected due to such exposure if they manifest to a compensable degree at any time, even if there is no record of the disease during service.  38 C.F.R. §§ 3.307(a)(6), 3.309(e).

VA's Secretary is tasked with determining whether presumptive service connection is warranted for a disease as a result of herbicide exposure, based on all available sound medical and scientific information.  See 38 U.S.C.A. § 1116(b),(c).  Further, presumptive service connection on such basis may not be granted for any condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See, e.g., 68 Fed. Reg. 27630 (May 20, 2003). 

The Veteran served in the Republic of Vietnam from January 1967 to January 1968.  See September 2008 response to request for information.  As such, herbicide exposure is conceded.  Unfortunately, squamous cell carcinoma of the base of the tongue is not on the list of presumptive conditions associated with exposure to Agent Orange or other herbicides.  See, e.g., 79 Fed. Reg. 20308 (April 11, 2014)

The Board notes that the Agent Orange Act of 1991 requires that when the Secretary determines that a presumption of service connection based on herbicide exposure is not warranted for health outcomes, he must publish a notice of that determination, including an explanation of the scientific basis for the decision.  The Secretary's determination must be based on consideration of reports of the National Academy of Sciences (NAS) and all other sound medical and scientific information and analysis available to the Secretary.  38 U.S.C.A. § 1116 (b) and (c). 

The NAS has found insufficient evidence to conclude whether an association exists between herbicide exposure and cancers of the oral cavity, to include the lips and tongue.  See National Academy of Sciences (NAS), Veterans and Agent Orange: Update 2012 (December 3, 2013).  Based on reports by the NAS, the Secretary has determined that a presumption of service connection based on exposure to Agent Orange or other herbicides in the Republic of Vietnam is not warranted for, among other conditions, cancers of the oral cavity (including lips and tongue) and pharynx (including tonsils), and cancers of the pleura, mediastinum, and other unspecified sites within the respiratory system.  See 59 Fed. Reg. 341 (Jan. 4, 1994); 61 Fed. Reg. 41442 (Aug. 8, 1996); 64 Fed. Reg. 59232 (Nov. 2, 1999); 66 Fed. Reg. 2376 (Jan. 11, 2001); 67 Fed. Reg. 42600 (June 4, 2002); 68 Fed. Reg. 27630 (May 30, 2003); 72 Fed. Reg. 32395 (June 12, 2007); 75 Fed. Reg. 32540 (June 8, 2010), 75 Fed. Reg. 81332 (Dec. 27, 2010), 77 Fed. Reg. 47924 (Aug. 10, 2012), and 79 Fed. Reg. 20308 (April 11, 2014). 

The Veteran has argued that the base of the tongue is part of the oropharynx and, as such, is part of the respiratory system.  The Board notes that even if it were to concede this point, the application of the herbicide presumption would still not be warranted.  While the list of presumptive conditions includes respiratory cancers, such category is specifically limited to cancer of the lung, bronchus, larynx, or trachea.  38 C.F.R. § 3.309(e).  Moreover, as stated above, VA's Secretary has determined, based on reports by the NAS, that the herbicide presumption is not warranted for cancers of the pharynx or other unspecified sites within the respiratory system.  See, e.g., 79 Fed. Reg. 20308 (April 11, 2014).  Therefore, the Veteran would not be entitled to the herbicide presumption even if it were shown that the base of the tongue is part of the oropharynx or the respiratory system.

Additionally, the Board notes that while the Veteran is competent to report symptoms and experiences observable by his senses, he is not competent to establish a causal relationship between herbicide exposure and any particular type of cancer, as that requires specialized medical knowledge and training.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In view of the above, the Board finds that the Veteran is not diagnosed with one of the specific diseases listed in 38 C.F.R. § 3.309(e).  Therefore, it cannot be presumed that he has squamous cell carcinoma of the tongue as a result of exposure to herbicide agents.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).

The Board has also considered presumptive service connection based on a chronic disease under 38 C.F.R. § 3.309(a), as squamous cell cancer of the tongue is a malignant tumor.  The Veteran, however, has not claimed, and the evidence does not show, that his cancer manifested in service or within one year after service discharge.  As relevant to this case, his service treatment records only show treatment for a sore throat in October 1965, with no other oral or pharyngeal symptoms, diagnoses, or treatments.  Likewise, post-service VA treatment records do not show a squamous cell carcinoma of the base of the tongue prior to 2007. 

As the Veteran's squamous cell carcinoma of the base of the tongue did not manifest in service or to a compensable degree within one year after service discharge, or by December 1969, presumptive service connection on the basis of a chronic disease is not warranted.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Additionally, there is no medical evidence suggesting a link between the Veteran's squamous cell carcinoma of the base of the tongue and an in-service injury, event, or disease.  In this regard, the December 2013 VA examiner stated that it would be only with resort to speculation to opine whether or not the Veteran's squamous cell carcinoma of the base of the tongue and/or his lymph node neoplasm were caused or aggravated to any degree by his military service, to include his herbicide exposure.  The VA examiner found that there was no current objective evidence that the Veteran's squamous cell carcinoma was caused or aggravated by his service.

The Veteran has argued that if respiratory cancers are conceded to be secondary to the herbicide based on inhalation, it could be equally conceded that the toxin must pass through the mouth in order to enter the lungs, bronchus, larynx, and trachea.  See November 2009 notice of disagreement.  As stated above, the Veteran is not competent to offer such medical opinion as he does not have the relevant expertise.  Furthermore, VA has not received any medical evidence supporting this contention. 

Additionally, in October 2010, the Veteran submitted copies of three Board decisions in the cases of other veterans.  This evidence is meant to show that the Board has previously granted service connection for squamous cell cancer of the tongue as secondary to herbicide exposure.  Two of those decisions granted service connection on a direct basis, based on the particular facts of those cases.  A third one granted presumptive service connection based on a medical opinion stating that the base of the tongue is part of the respiratory system.  These prior decisions are not controlling precedents in the adjudication of the present case.  As already discussed, application of the herbicide presumption is not warranted as squamous cell carcinoma of the base of the tongue is not a listed presumptive condition.  With regard to direct service connection, the Board notes that the prior Board decisions submitted by the Veteran were based on the specific facts of those cases.  As discussed above, the evidence in this case does not support service connection.

In sum, the preponderance of the evidence is against service connection for squamous cell carcinoma of the base of the tongue, and the claim must be denied.  38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309.


ORDER

Service connection for squamous cell carcinoma of the base of the tongue and an unspecified malignant neoplasm of the lymph nodes of the head, face, and neck, to include as due to herbicide exposure, is denied.




____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


